            Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 1 of 10



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


 JOYCE P. DICKENS
 3130 Alabama Avenue, S.E.
 Washington, D.C. 20020

                            Plaintiff,

 v.

 UNITED STATES OF AMERICA

 Serve:
 William P. Barr
 Attorney General of the United States of America
 U.S. Department of Justice                                 Case No.: 1:20-cv-629
 950 Pennsylvania Avenue, N.W.
 Washington, DC 20530-0001

 And

 Serve:
 Timothy J. Shea
 United States Attorney
 for the District of Columbia
 United States Attorney's Office
 555 4th Street, NW
 Washington, D.C. 20530

                           Defendant.


                      COMPLAINT AND ADVISORY JURY REQUEST

       Plaintiff Joyce P. Dickens, by and through Timothy F. Maloney, Esquire, Matthew M.

Bryant, Esquire, and the Law Firm of Joseph, Greenwald and Laake and Ellis J. Koch, Esquire,

sue the United States of America pursuant to the Federal Tort Claims Act 28 U.S.C. 2675, et seq.

(FTCA) alleging as cause:

                                   JURISDICTION AND VENUE

       1.       This Court has jurisdiction pursuant to 28 U.S.C. 1346(b).
            Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 2 of 10



       2.       Venue is proper in this Court because all events complained of occurred in the

District of Columbia.

                   COMPLIANCE WITH THE FEDERAL TORT CLAIMS ACT

       3.       Plaintiff has complied with the notice requirements under the Federal Tort Claims

Act. On or about November 26, 2018, Plaintiff provided notice of her claim to the United States

Department of the Interior by submitting a Claim for Damage, Injury or Death (Form SF95)

pursuant to 28 U.S.C. § 2675(a).

       4.       On November 29, 2018, Defendant acknowledged receipt of Plaintiff’s SF 96 on

behalf Plaintiff. See (Ex. 1, Acknowledgement of Receipt).

       5.       To date, Defendant has neither denied Plaintiff’s claim nor otherwise resolved it.

       6.       This lawsuit is timely filed.

                                                PARTIES

       7.       Plaintiff was at the time of the events complained of a 58-year old, African-

American woman. At all times relevant to the events complained of herein, she was an adult

resident of the District of Columbia. At the time of the events complained of, Plaintiff resided at

126 Ingraham Street, N.W., Washington, D.C. 20011, which location was the situs of all events

set forth below.

       8.       The United States of America is the proper Defendant under the FTCA.

                                     STATEMENT OF FACTS

       9.       Plaintiff was asleep in her bedroom in her home at 126 Ingraham Street, N.W. in

Washington D.C., on or about March 8, 2017. At approximately 6:00 a.m., she was awakened

by a loud, crashing noise.




                                                   2
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 3 of 10



        10.     Plaintiff was in her nightgown and got up to investigate. She began to descend

the steps when she realized that the loud, crashing noise had been her front door being battered

down.

        11.     She descended the stairs to a level near the bottom. Several officers of the U.S.

Park Police (hereinafter “Police”) had burst in. Plaintiff subsequently learned that they were

executing a search warrant. They told her to freeze and put her hands on her head. She

immediately complied with the officers’ instructions placing her hands on her head. She made

no sudden or threatening moves. Plaintiff was in her nightgown, unarmed and there was no

appearance of a weapon. An officer approached her with an assault rifle. The officer pushed the

assault rifle into her chest; she was so terrified that she soiled herself.

        12.     At that point, the Plaintiff was standing near the bottom of the steps with her

hands on her head, fully compliant with the Police instruction and offering no resistance, when

the officer grabbed the Plaintiff by the back of her head and neck and dragged her down the

remaining steps and threw her down onto the floor. She landed headfirst. The officer put his

foot on her neck. A second officer then put his foot on her lower back. At that point, two other

officers began kicking her.

        13.     The Plaintiff was terrified and in fear for her life.

        14.     The Plaintiff said she was a woman and asked why they were doing this. Plaintiff

was then handcuffed behind her back. She was lifted upright by the handcuffs. At this point, she

was under the custody and control of the Police.

        15.     Once Plaintiff was under the custody and control of the Police, they had a duty of

care towards Plaintiff.




                                                    3
            Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 4 of 10



        16.     The attacking officers then gave the other officers the all clear and a search was

then made of the house.

        17.     The Plaintiff, who suffers from respiratory problems, was unable to breath and

begged for medical assistance. The request was directed to all of the officers. The officers were

asked to get her portable oxygen equipment because she was unable to breathe. The medical

assistance was not provided as requested. Finally, after an unreasonably delay and still

continuing to gasp for breath, another officer went to get her portable oxygen unit to help relieve

her respiratory distress.

        18.     All the officers involved were white. The Plaintiff is African-American.

        19.     As a direct consequence of the actions of the Police with respect to the Plaintiff,

she has suffered head, neck, upper back and lower back injuries resulting in pain and suffering

which are ongoing. She suffers from anxiety and recurrent headaches. She suffered a

concussion from the violent attack on her person and suffers from post-concussion syndrome.

There was no history of headaches prior to the concussion.

        20.     As a consequence of the action taken by the Police, Plaintiff has incurred medical

expenses.

        21.     As a consequence of the action taken by the Police intending to cause fear and

emotional distress, Plaintiff has suffered indignity, embarrassment, insult, humiliation and

extreme mental and post-traumatic emotional distress all of which reoccur whenever Plaintiff

thinks of the incident such that the mental and emotional distress is ongoing.

        22.     As a consequence of the action taken by the Police with reckless disregard as to

whether the actions taken would cause fear and emotional distress, Plaintiff has suffered

indignity, embarrassment, insult, humiliation and extreme mental and post-traumatic emotional



                                                  4
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 5 of 10



distress all of which reoccur whenever Plaintiff thinks of the incident such that the mental and

emotional distress is ongoing.

        23.     All of Plaintiff’s injuries, pain, suffering and damages, both physical and

emotional – past, present and prospective – were caused solely by the actions of the Police

without any provocation by Plaintiff.

        24.     The Plaintiff was not charged with any crime or at any time placed under arrest.

        25.     At all times relevant hereto, the Police were federal law enforcement officers

acting within the scope of their duties and employment.

                                                COUNT I
                                                (Assault)

        26.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        27.     Plaintiff was in apprehension of physical harm when, after complying with the

direction of “freeze,” law enforcement officers pointed a loaded assault rifle at her and

aggressively approached in manner that placed her in fear of imminent offensive bodily contact.

        28.     The Police officers had the present ability to carry out the offensive and physical

contact to harm her.

        29.     As a direct and proximate result of the Defendant’s actions, Plaintiff suffered and

continues to suffer injuries set forth above.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                       COUNT II
  (Negligence – Failure to Provide Medical Care While in Custody and Control of Police)

        30.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

                                                   5
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 6 of 10



        31.     The Police officers once Plaintiff was in their custody and control, incurred a duty

of care towards her.

        32.     Such duty of care included the duty to provide reasonable medical assistance to

Plaintiff upon her request and readily apparent need.

        33.     The Police officers breached that duty of care by failing to promptly provide the

oxygen equipment as requested by Plaintiff to alleviate her breathing distress.

        34.     The failure to so provide the oxygen equipment was the proximate cause of the

additional terror and emotional distress suffered by Plaintiff.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                           COUNT III
                           (Negligent Infliction of Emotional Distress)

        35.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        36.     The Police officers having exercised custody and control over Plaintiff undertook

an obligation to the Plaintiff not to impair her emotional well-being by negligently inflicting

emotional distress.

        37.     By negligently approaching Plaintiff with an assault rifle after Plaintiff was fully

compliant with instructions, the Police officers breached the duty not to impair her emotional

well-being.

        38.     The actions of the Police officers were the proximate cause of her emotional

trauma.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.


                                                   6
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 7 of 10



                                          COUNT IV
                      (Battery – Use of Assault Rifle and Physical Battery)

        39.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        40.     The Police officers deliberately, unlawfully and intentionally touched Plaintiff in

an offensive manner by thrusting an assault rifle into her chest, grabbing her by the head and

neck, dragging her down the steps and throwing her to the ground.

        41.     Plaintiff did not consent to this physical contact.

        42.     As a direct and proximate result of the Defendant’s actions, Plaintiff suffered and

continues to suffer injuries set forth above.

        43.     At all times relevant to this Complaint, the officers were acting within the scope

of their duties and responsibilities as U.S. Park Police officers.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                            COUNT V
                                 (Battery – Handcuffing Plaintiff)

        44.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        45.     The Police officers unlawfully and intentionally touched Plaintiff in an offensive

manner by handcuffing her arms behind her back and then jerking her to an upright position

using the handcuffs to get the Plaintiff into the upright position.

        46.     Plaintiff did not consent to this physical contact.

        47.     As a direct and proximate result of the Defendant’s actions, Plaintiff suffered and

continues to suffer injuries set forth above.



                                                   7
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 8 of 10



        48.     At all times relevant to this Complaint, the officers were acting within the scope

of their duties and responsibilities as U.S. Park Police officers.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                           COUNT VI
                                    (Battery - Excessive Force)

        49.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        50.     The Police officers unlawfully and intentionally touched Plaintiff utilizing

excessive force by thrusting an assault rifle into her chest, grabbing her by the head and neck,

dragging her down the steps and throwing her to the ground.

        51.     Plaintiff did not consent to this physical contact.

        52.     As a direct and proximate result of the Defendant’s actions, Plaintiff suffered and

continues to suffer injuries.

        53.     At all times relevant to this Complaint, the officers were acting within the scope

of their duties and responsibilities as U.S. Park Police officers.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                           COUNT VII
                                    (Battery – Excessive Force)

        54.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        55.     The Police officers unlawfully and intentionally touched Plaintiff utilizing

excessive force by handcuffing her arms behind her back and then jerking her to an upright

position using the handcuffs to get the Plaintiff into the upright position.

                                                   8
          Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 9 of 10



        56.     Plaintiff did not consent to this physical contact.

        57.     As a direct and proximate result of the Defendant’s actions, Plaintiff suffered and

continues to suffer injuries.

        58.     At all times relevant to this Complaint, the officers were acting within the scope

of their duties and responsibilities as U.S. Park Police officers.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                          COUNT VIII
                          (Intentional Infliction of Emotional Distress)

        59.     Plaintiff adopts and incorporates by reference the allegations contained in all of

the paragraphs of this Complaint as though set forth fully herein.

        60.     The Police officers having exercised custody and control over Plaintiff undertook

an obligation to the Plaintiff not to intentionally impair her emotional well-being.

        61.     By intentionally approaching Plaintiff with an assault rifle after Plaintiff was fully

compliant with instructions, the Police officers breached the duty not to impair her emotional

well-being.

        62.     By intentionally handcuffing Plaintiff’s arms behind her back and then jerking her

into an upright position using the handcuffs after Plaintiff was fully compliant with the

instructions, the Police intentionally breached the duty not to impair her emotional well-being.

        63.     By intentionally grabbing Plaintiff by the back of the head and neck, dragging her

down the steps and throwing her on the floor after Plaintiff was fully compliant with the

instructions, the Police intentionally breached the duty not to impair her emotional well-being.




                                                   9
         Case 1:20-cv-00629-CJN Document 1 Filed 03/03/20 Page 10 of 10



        64.     The recited conduct of the Police was so outrageous in character and so extreme

in degree as to go beyond all bounds of decency and those actions are both atrocious and utterly

intolerable in a civilized community.

        65.     The actions of the Police officers were the cause of her emotional trauma.

        WHEREFORE, Plaintiff demands judgment against the United States of America for

$1,000,000.00 plus interest, costs, and any other relief to be ordered by the Court.

                                  ADVISORY JURY REQUEST

        Under Rule 39(c) of the Federal Rules of Civil Procedure, Plaintiff prays that an advisory

jury be impaneled to try all matters that would otherwise be within the province of a jury.

                                                      /s/
                                                Matthew M. Bryant


                                        Respectfully submitted,


                                By:            /s/
                                        Timothy F. Maloney, Bar ID.: 416522
                                        Matthew M. Bryant, Bar ID: MD18014
                                        JOSEPH, GREENWALD & LAAKE, P.A.
                                        6404 Ivy Lane, Suite 400
                                        Greenbelt, Maryland 20770
                                        301/220-2200 (tel.)
                                        301/220-1214 (fax)
                                        tmaloney@jgllaw.com
                                        mbryant@jgllaw.com

                                        Ellis J. Koch, Esq.
                                        Federal Bar No. I.D. No. MD05356
                                        5904 Hubbard Drive
                                        Rockville, MD 20852
                                        301-231-9480
                                        Kochlaw@msn.com




                                                  10
